Citation Nr: 0816956	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  95-33 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for muscle and joint aches 
of the shoulders, elbows, legs, and feet, and swelling of the 
lower extremities, to include as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983 and from September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for muscle and joint 
aches of the shoulders, elbows, legs, and feet, and swelling 
of the lower extremities, to include as due to an undiagnosed 
illness.  The Board remanded this claim for additional 
development in April 2004.   


FINDING OF FACT

In a May 2008 communication, the veteran withdrew his appeal 
concerning entitlement to service connection for muscle and 
joint aches of the shoulders, elbows, legs, and feet, and 
swelling of the lower extremities, to include as due to an 
undiagnosed illness.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection for muscle and 
joint aches of the shoulders, elbows, legs, and feet, and 
swelling of the lower extremities, to include as due to an 
undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).   






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal 

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).  

In November 1998, the veteran submitted a VA Form 9 
perfecting his appeal as to the issue of entitlement to 
service connection for muscle and joint aches of the 
shoulders, elbows, legs, and feet, and swelling of the lower 
extremities, to include as due to an undiagnosed illness, as 
identified in the November 1998 statement of the case.  

In a May 2008 written communication, the veteran stated that 
he wished to have his pending claim before the Board 
withdrawn.  The veteran's written statement indicating his 
intention to withdraw the appeal as to this issue satisfies 
the requirements for the withdrawal of a substantive appeal.  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for muscle and joint aches 
of the shoulders, elbows, legs, and feet, and swelling of the 
lower extremities, to include as due to an undiagnosed 
illness, there remain no allegations of errors of fact or law 
for appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.  

Accordingly, the issue of entitlement to service connection 
for muscle and joint aches of the shoulders, elbows, legs, 
and feet, and swelling of the lower extremities, to include 
as due to an undiagnosed illness, is dismissed.  



ORDER

The appeal concerning the issue of entitlement to service 
connection for muscle and joint aches of the shoulders, 
elbows, legs, and feet, and swelling of the lower 
extremities, to include as due to an undiagnosed illness, is 
dismissed.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


